J-A20034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CHRISTOPHER S. SHEEDER AND               :   IN THE SUPERIOR COURT OF
 VICKIE L. SHEEDER, HIS WIFE              :        PENNSYLVANIA
                                          :
                    Appellants            :
                                          :
                                          :
              v.                          :
                                          :
                                          :   No. 119 WDA 2020
 SEAN T. HUDSON                           :

              Appeal from the Order Entered January 17, 2020
              in the Court of Common Pleas of Bedford County
                      Civil Division at No(s): 2019-626


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                      FILED NOVEMBER 30, 2020

      Christopher S. Sheeder (“Mr. Sheeder”) and Vickie L. Sheeder (“Ms.

Sheeder), his wife (collectively, “Plaintiffs”), appeal from the Order entering

judgment on the pleadings against them and in favor of Sean T. Hudson

(“Hudson”), and dismissing Plaintiffs’ Complaint with prejudice, in this case

involving a motor vehicle accident. We affirm.

      On June 25, 2017, a vehicle driven by Hudson traveled into the opposing

lane of travel, on Clear Ridge Road, West Providence Township, Bedford

County, Pennsylvania. Hudson’s vehicle hit the vehicle being operated by Mr.

Sheeder, in the opposing traffic lane.

      On June 11, 2019, Plaintiffs filed a civil Complaint against Hudson,

averring causes of action for negligence and loss of consortium arising out the

June 25, 2017, accident. Hudson filed an Answer and New Matter, countering
J-A20034-20


that Plaintiffs had released their claims against Hudson by virtue of a “Full

Release of All Claims” (the “Release”), which Plaintiffs had signed. Answer

and New Matter, 9/30/19, at ¶ 28. The Release, which is attached to Hudson’s

Answer and New Matter, stated, in relevant part, as follows:

     Know all by these presents, that [Mr.] Sheeder and [Ms.] Sheeder
     individually and as husband and wife only, for and in consideration
     of the payment of [redacted], the receipt and sufficiency of which
     is hereby acknowledged, does (do) hereby for myself (ourselves)
     and for my (our) heirs, executors, administrators, successors,
     assigns and any and all other persons, firms, employers,
     corporations, associations or partnerships, acquit and forever
     discharge Sean Thomas and Angela Hudson and his, her, their
     or its corporations, associations, or partnerships (Releasees) of,
     and from, any and all claims, actions, causes of action, demands,
     rights, damages, costs, loss of wages, expenses, hospital and
     medical and nursing expenses, loss of consortium, loss of service
     or affection, loss of society and companionship and any
     compensation whatsoever, which the undersigned now has/have
     or which may hereafter accrue on account of or in any way
     growing out of an accident which occurred on or about June 25,
     2017, at or near Everett PA.

Answer and New Matter, 9/30/19, Exhibit A (Release, 11/20/17 (emphasis in

original)). Hudson additionally attached to his Answer and New Matter a copy

of the settlement check, endorsed to “Christopher Sheeder.” See id., Exhibit

B. Hudson averred that Plaintiffs signed the settlement check, prepared by

Progressive Specialty Insurance Company (“Progressive”), on or about

December 4, 2017. See id. at ¶ 28.

     At the close of pleadings, Hudson filed a Motion for judgment on the

pleadings.   After submitting briefs, the trial court heard oral argument on

Hudson’s Motion.    On January 17, 2020, the trial court entered an Order


                                    -2-
J-A20034-20


granting Hudson’s Motion for judgment on the pleadings, and dismissing

Plaintiffs’ Complaint with prejudice.   Thereafter, Plaintiffs filed the instant

timely appeal, followed by a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.

      Plaintiffs present the following issue for our review:

      Whether the trial court committed an error of law in failing to
      follow and apply the proper standard of review for a motion for
      judgment on the pleadings where:

      (a)   The court erred in disregarding the plain language of the
            release or a unilateral mistake contrary to black letter
            contract law principles; and

      (b)   The trial court did not view the well[-]pled factual averments
            and inferences in a light most favorable to the non-moving
            party?

Brief for Appellants at 4. As these claims are related, we will address them

together.

      Plaintiffs first argue that the trial court improperly failed to apply the

appropriate standard for ruling on a motion for judgment on the pleadings.

Id. at 9. Plaintiffs take issue with the following statement by the trial court:

“The only question we must answer is whether [Hudson] is the person

Plaintiffs believed they were discharging under the Release in exchange for

consideration.   We find that—without a doubt—he was.”             Id. (citation

omitted). Plaintiffs argue that the trial court cited no controlling case law, or

facts pled in the pleadings, to support its conclusion. Id.




                                      -3-
J-A20034-20


      Plaintiffs assert that the trial court failed to apply established contract

law in granting Hudson’s Motion. Id. at 11. In particular, Plaintiffs argue that

the trial court failed to construe all errors in the Release against the drafter,

i.e., Hudson’s insurer, Progressive. Id. According to Plaintiffs,

      [t]he plain and ordinary language of this contract is explicitly
      limited to “forever discharge Sean Thomas and Angela Hudson
      and his, her, their or its corporations, associations or partnerships
      (Releasees) of, and from, any and all claims….” Consistent with
      controlling precedent, there is a material difference between a
      release of all other persons or entities and the release of claims to
      specific individuals or entities.

Id. at 14 (internal citation and emphasis in original). Plaintiffs argue that if

“Sean T. Hudson” was intended to be released, his correct full name[,] or at

least his first and last name[,] should have been and could have been used.”

Id. at 15. According to Plaintiff, the record does not establish that the Sean

Thomas referenced in the Release is, in fact, the “Sean T. Hudson[,]” who is

the defendant herein. Id. Plaintiffs further rely on the absence of the phrase

“and all other persons,” after naming the Releasees, as indicating that the

Release did not apply to Sean T. Hudson. Id. at 15-16.

      In their second claim, Plaintiffs argue that a unilateral mistake does not

permit a trial court to rewrite the Release. Id. at 16. Plaintiffs contend that

Mr. Hudson did not acknowledge any mistake in the Release.             Id. at 17.

Further, Plaintiffs direct our attention to the trial court’s acknowledgement

that “so all it would take is once that gets into the record that that’s [Hudson’s]

middle name, I think I’m done on the case.” Id. (citation omitted). Plaintiffs


                                       -4-
J-A20034-20


contend that by that statement, the trial court acknowledged the need for

discovery on the issue of whether Hudson was intended to be covered by the

Release. Id. at 17-18. Plaintiffs argue that, viewing the pleadings in a light

most favorable to the non-moving party, there are unknown facts that

preclude judgment on the pleadings. Id. at 18.

      In its Opinion, the trial court set forth the appropriate standard of

review, addressed Plaintiffs’ issues, and concluded that they lack merit. Trial

Court Opinion, 4/3/20, at 1-4. We agree with the sound reasoning of the trial

court, as set forth in its Opinion, and affirm on this basis with regard to

Plaintiffs’ issues. See id. We additionally observe the following.

      This case involves the interpretation of the Release.

      In construing a release, we are guided by general contract
      principles. The court must look to the terms of the release, both
      clear and ambiguous, and examine the document to determine
      the intent of the parties. Since we are bound to give deference to
      the written word when it is clear, we will not re-write a
      contract. However, when the language is ambiguous, and the
      court cannot readily determine the intentions of the parties, it may
      allow oral testimony to show the intent of the parties. Moreover,
      a written contract must be examined as a whole; we glean the
      intent of the parties through an examination of the entire
      document. At times, in order to ascertain the intent of the parties,
      it is necessary to examine the circumstances through affidavits or
      testimony of the involved parties.

Martin v. Donahue, 698 A.2d 614, 616 (Pa. Super. 1997).

      Importantly, “the effect of a release must be determined from the

ordinary meaning of its language.” Buttermore v. Aliquippa Hosp., 561

A.2d 733, 735 (Pa. 1989). “Before a court will interpret a provision in … a


                                     -5-
J-A20034-20


contract in such a way as to lead to an absurdity or make the … contract

ineffective to accomplish its purpose, it will endeavor to find an interpretation

which will effectuate the reasonable result intended.” Binswanger of Pa.,

Inc. v. TSG Real Estate LLC, 217 A.3d 256, 262 (Pa. 2019).

        As set forth in relevant part above, the Release provided for the release

of Plaintiffs’ claims against “Sean Thomas and Angela Hudson[,]” which

Plaintiffs “now has/have or which may hereafter on account of or in any way

growing out of an accident which occurred on or about June 25, 2017, at or

near Everett PA.”      Release, 11/20/17.        The Release, by its language, was

executed to satisfy all claims related to an accident taking place on June 25,

2017, on Clear Ridge Road in West Providence Township, in Bedford County.

Complaint, ¶¶ 5, 8. We take judicial notice of the fact that Clear Ridge Road,

in West Providence Township, is less than five miles from Everett, PA. In his

Answer, Hudson admitted that an accident took place on June 25, 2017, and

that he was not able to drive his vehicle after the accident. Id., ¶¶ 8, 13.

        Plaintiffs’ proposed interpretation of the Release, i.e., that Plaintiffs had

entered the Release for an accident, on the same date, near the same location,

involving someone other than Hudson, is absurd.1                 Further, such an

interpretation would not “effectuate the reasonable result intended.”           See

Binswanger of Pa., Inc., 217 A.3d at 262. We therefore agree with the trial



____________________________________________


1   Plaintiffs did not aver such facts in their pleading.

                                           -6-
J-A20034-20


court’s interpretation of the Release, and its conclusion that the interpretation

proposed by Plaintiffs’ is “ludicrous.” See Trial Court Opinion, 4/30/20, at 3;

see also Binswanger of Pa., Inc., 217 A.3d at 262. Discerning no error by

the trial court in granting Hudson’s Motion for judgment on the pleadings, and

dismissing the Complaint with prejudice, we affirm the Order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2020




                                      -7-
Circulated 10/30/2020 12:16 PM